949 A.2d 885 (2008)
C.V., a minor, and D.R., Individually and in her capacity as Parent and Natural Guardian of C.V.,
v.
A.C., a minor and C.C., Individually and in her capacity as Parent and Natural Guardian of A.C.
v.
John B. Stetson Middle School, Edison Schools, Inc., and School District of Philadelphia,
Petition of Edison Schools, Inc.
No. 88 EM 2008.
No. 89 EM 2008.
Supreme Court of Pennsylvania.
June 20, 2008.


*886 ORDER

PER CURIAM.
AND NOW, this 20th day of June, 2008, Edison School, Inc.'s Emergency Petitions filed June 13, 2008, are DENIED and the Commonwealth Court order entered June 12, 2008, denying the stay and quashing the appeal is AFFIRMED.